       Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ANGELA CLEMENTE,
c/o Attorney Jim Lesar
930 Wayne Avenue Unit 1111
Silver Spring, MD 20910

                            Plaintiff,
          v.

FEDERAL BUREAU OF INVESTIGATION
935 Pennsylvania Avenue, NW
Washington, D.C. 20535

      and

U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

    and

JOHN DOE AGENCY #1 through JOHN
DOE AGENCY #10,

                              Defendants




               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
               (Freedom of Information Act, 5 U.S.C. §552 as amended, Privacy Act, 5 U.S.C.
               §552(a) as amended; President John F. Kennedy Records Collection Act of 1992
               44 U.S.C. §1107 note (JFK Records Act)
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 2 of 23




                                   JURISDICTION AND PARTIES


1. Plaintiff Angela CLEMENTE (“CLEMENTE”) brings this action under the Freedom of

Information Act (“FOIA”, 5 U.S.C. §552), as amended. Privacy Act, 5 U.S.C. §552(a) as amended;

President John F. Kennedy Records Collection Act of 1992 44 U.S.C. §1107 note (JFK Records

Act)


2. Plaintiff is a well-known forensic intelligence analyst, paralegal and congressional consultant.

She brings this lawsuit to enjoin the UNITED STATES DEPARTMENT OF JUSTICE (“JUSTICE”) and

the FEDERAL BUREAU OF INVESTIGATION (“FBI”) from withholding information she has

requested. She demands prompt disclosure as required by law.


                                          BACKGROUND


3. Over the past two decades, plaintiff has conducted an exhaustive examination related to the

FBI and their handling of taxpayer-funded, Top Echelon Informants (TEICP). CLEMENTE has also

spent years gathering information about the failure of the FBI to protect victims of their

criminal informants who continue to victimize others while working under the auspices of the

FBI. In 2016, CLEMENTE began working as a consultant on the Spike documentary, “Gone—The

Forgotten Women of Ohio.” That series, submitted for a Peabody award, dealt with, in part,

murdered and missing women and informants; corruption; and human and drug trafficking.

JEFFREY EPSTEIN (EPSTEIN) is alleged to have been trafficking women across the country and he

had strong connections to the State of Ohio. EPSTEIN had a home in Palm Beach, Florida where

some of his crimes of trafficking women occurred. An FBI document that CLEMENTE is in

                                                 2
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 3 of 23




possession of states the following: “Epstein has also provided information to the FBI as agreed

upon.” This document demonstrates that he was cooperating with the FBI and providing

information on some level in which the FBI thereafter requested to close a specific subfile. See

Attachment 1.


4. During and after the Spike series, CLEMENTE interviewed many people; two of them later

spoke of their knowledge of women being transported to “Florida,” “Palm Beach, Florida,” and

areas of Ohio for prominent business men to engage in sexual activity.


5. Additionally, it is reported that in 2017, a local newspaper reporter from Scioto County, Ohio

released a sealed warrant application that named two men in it. Their names were MARK

EUBANKS (“EUBANKS”) AND MICHAEL MEARAN (“MEARAN”) and it asserted that two unnamed

Judges were subjects of a federal Human and Drug trafficking investigation.


6. Also in 2017, prior to the reporter’s release of these documents, CLEMENTE and several

attorneys had a meeting with a Department of Justice Office of Inspector General (DOJ IG)

senior agent about the warrant application documents that had been provided directly to

CLEMENTE by one of the many subjects identified in the federal investigation.


7. During this meeting and in subsequent communication’s CLEMENTE also addressed the

federal authorities’ failure to interview critical witnesses who were willing to cooperate and

provided important singular information. These same willing witnesses reported concerns to

CLEMENTE for their continued employment and safety if they disclosed the information that

they possessed, some of which identified corruption and collusion with local, state and federal

officials. Some of the officials were identified by name. These law enforcement whistleblowers


                                                3
          Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 4 of 23




although fearing for their safety and their employment made themselves available to the DOJ

IG, CLEMENTE and the FBI but upon information and belief none were ever interviewed by the

FBI. Additionally, on information and belief none of the other witnesses, one who was able to

identify a federally indicted (alleged informant) in a homicide has been interviewed about the

subject’s identity or role in the homicide. This particular witness was offering to provide the

location of a woman’s body who is currently missing. The witness had intricate details of her

death however the witness needed protection due to the sensitivity of the case and the

concern of the witness’s informant status with local and state officials who recently placed his

life in jeopardy.


8. Another person was identified in the federal warrant application as being part of the

“EUBANKS/MEARAN organization.” The subject explained that, “the party would meet with the

defense attorney in Columbus with guys from out of state.” And that, “Some of the girls were

from Portsmouth, Chillicothe, and Columbus, Ohio and the defense attorney was always eager

to obtain company to go with him and his buddies to Palm Beach.”


9. Another witness who was willing to cooperate with the FBI and federal prosecutors had

information about another homicide on a different missing woman case. This witness confessed

to bringing women and drugs to Florida for an Ohio criminal defense attorney who targeted

young women for interstate trafficking to Florida. This witness further stated that she/he later

became a target of this attorney. Upon information and belief this witness was also not

interviewed by the FBI. These are some examples of the FBI’s failure to act on criminal activity

even when it was brought to their doorstep which further allowed those being trafficked to

continue being victimized.

                                                 4
          Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 5 of 23




10. In another example, CLEMENTE provided an agent from State of Ohio Bureau of Criminal

Investigation (BCI&I) Agent Larry McCoy (MCCOY) the opportunity to interview a female

witness who was located in a prison. CLEMENTE and MCCOY met with the witness and MCCOY

interviewed and recorded the witness with her consent about her knowledge of a drug task

force officer allegedly taking monetary bribes from a convicted federal drug trafficker who is

also an alleged local, state and federal informant and human trafficker. This female witness

stated that she had been brutally raped by a man she identified as Earnest “Dollar Bill” Moore.

On Information and belief no arrests, indictments or convictions were made of the alleged

federal, state and local informant or the task force officer identified by this witness. This task

force officer is still employed.


11. MCCOY who identifies himself as having the moniker of “many” and often acting under the

federal authorities or more precisely the “FBI was his boss” admitted while interviewing a

witness reportedly for the FBI that his State BCI&I boss “wasn’t even aware that he was there.”


12. After MCCOY’s interview of this State Parole Officer witness she was later placed in serious

danger. After his interview other officials from the Pike County Sheriff’s Office disclosed

information that led to identifying that she was cooperating and/or assisting with providing

information to federal and congressional officials which included the DOJ IG’s office.


13. She later requested a formal investigation about how the disclosure took place but the file

on the internal investigation suddenly went missing and upon information and belief it still

remains missing. Why did this matter? Because McCoy stated the FBI was his boss and part of

her reporting information to the federal and congressional officials (confidentially) was because


                                                  5
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 6 of 23




she felt McCoy was there to thwart a legitimate investigation into the person she was reporting

on. Her reports to congress and federal authorities had some concerns possibly related to

interstate human trafficking. On information and belief, she has never been interviewed by an

FBI agent despite the DOJ IG’s office submitting her information for further investigation to the

FBI’s INSD Division related to both public corruption and criminal activity. Upon information

and belief, the same officials who disclosed her status are now under federal investigation

themselves for a completely different matter.


14. An additional example in Ohio of another federally tasked officer for Ross County Sheriff’s

Office, JOHN WINFIELD (WINFIELD) who was working with BCI/”FBI” Agent MCCOY (and FBI

Agent David Knight), on Ohio missing and murdered women’s cases has been identified as

being related to one of the alleged murderers of a currently missing women. On information

and belief, he was also removed from his position on the Federal Task Force and abruptly quit

his Ross County Sheriff’s Office position but was afforded the gift of no federal investigation or

prosecution and was simply sent to a Kentucky Rehabilitation facility which he reportedly left

early without incident. See Attachment 2.


15. Victim’s families and witnesses that CLEMENTE has interviewed claimed that WINFIELD

refused to investigate information that may have led to additional later incidents of trafficking

and deaths.


16. The final four examples are those that CLEMENTE has a long history of litigating and/or

providing congressional reports on related to the four most known top echelon informants or




                                                 6
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 7 of 23




alleged informants such as Gregory Scarpa Sr., Frank Sparaco, James J. Bulger and Gregory

Scarpa Jr. In each of these CLEMENTE showed the following:


(a) Gregory Scarpa Sr., (SCARPA) was committing violent crimes while working for the FBI for

nearly three decades with little to no punishment or jail time despite the FBI’s knowledge that

he continued to commit crimes that led to many victims being killed. Dr. Stephen Dresch

(DRESCH) and CLEMENTE brought this information to several congressional committees which

later led to their assisting the Brooklyn District Attorney with an investigation that further led to

SCARPA SR.’s FBI Supervisory Special Agent R. Lindley DeVecchio being indicted on four counts

of second-degree murder. Thereafter both the U.S. House of Representatives Committee on

Government Reform and the DOJ IG’s office used DRESCH AND CLEMENTE’S example cases of

failure for their own example cases which later led the FBI into revising their informant

practices. (See September 2005 DOJ IG Special Report)

https://oig.justice.gov/special/0509/index.htm


The result of SCARPA SR.’s cooperation led to more victims’ deaths than convictions. It also led

to wrongful convictions, extensive Brady violations and tax evasion. According to news reports

SCARPA died of AIDS in prison but was afforded private unmonitored phone calls with his

mistress after his conviction. One of the documents released in CLEMENTE v. FBI was where

SCARPA had identified over 20 officers in the 62nd Precinct in Brooklyn as being corrupt or

taking bribes. Upon information and belief no one was arrested or charged with a crime. The

FBI continues to withhold documents and other materials on this case despite his death in

1994.



                                                 7
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 8 of 23




(b). Frank Sparaco (SPARACO) was a top echelon informant for the FBI for at least twenty years.

He admitted to CLEMENTE about his role in three separate homicides. On one of these

homicides FBI Agent Christopher Favo (“FAVO”) and prosecutors Andrew Weissman

(“WEISSMAN”), John Gleeson (GLEESON), and George Stamboulidis (“STAMBOULIDIS”) upon

information and belief knew that SPARACO committed the murder and allowed another man

Michael Sessa (SESSA) to be indicted for it. At that same time, they were making back-door

deals for SPARACO to receive lenient treatment, in part, related directly to that very murder

that SESSA was wrongly charged on but SPARACO had admitted to.


This information was later discovered more than a decade after Sessa had already been

sentenced to life in prison. The FBI document was clear Brady material that took place on April

15, 1993 and was part of an in-chamber proceeding that took place before Judge Jack

Weinstein. See Attachment 3.


Two other men are currently serving time on two additional murders that SPARACO helped

commit. SPARACO is living life as a free man while the three men mentioned above are still

fighting for their lives. SPARACO admitted to CLEMENTE that while working with Scarpa they

had murdered as many victims while working under the auspices of the FBI.


(c). James J. Bulger (BULGER) has been alleged to be a top echelon informant also for decades.

Up until his recent brutal murder while housed at Hazelton federal prison located in Bruceton

Mills, West Virginia he denied those allegations and instead he claimed to be receiving

information from the FBI. In the documentary U.S. v James J. Bulger, CLEMENTE identified that

the alleged voluminous file that the prosecution claimed the FBI had provided them was not


                                               8
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 9 of 23




voluminous at all and in fact that documents had to have been withheld because only a small

fraction of records were available to both prosecution and defense. Attorney Jim Lesar (LESAR)

identified the failures in the processing of these documents and was called as a potential

witness by defense attorney Hank Brennan.


BULGER had committed violent crimes for years and if he was an informant the FBI failed

miserably in keeping the public safe but they certainly are doing exceedingly well in keeping the

documents related to BULGER safe and protected from the public and his victim’s families.


(d). Gregory Scarpa Jr. (SCARPA JR.) was a limited informant who provided information on

terrorists such as Ramzi Ahmed Yousef, Khalid Sheikh Mohammed and Terry Lynn Nichols. His

intelligence led to CLEMENTE and DRESCH providing Congress, the State Department, and the

FBI information that led to the recovery of the missed explosives that were hidden ten years

earlier that was part of the horrific terrorist attack in the Oklahoma City Bombing that killed 168

people including 19 children and injuring more than 500 people.


CLEMENTE AND DRESCH repeatedly addressed this issue pushing the FBI to act until eventually

the FBI was forced by Congressional Chairman Dana Rohrabacher (ROHRABACHER) to act on

the intelligence. CLEMENTE and DRESCH had been reporting to ROHARBACHER and CLEMENTE

was consulting with him. Once the FBI was forced to act the explosives were found exactly as

they were described and, in the location, that CLEMENTE, DRESCH AND SCARPA JR. reported.

The FBI did not act on the information until they were forced to take action thankfully due in

large part to Congressman Dana Rohrabacher’s assistance.




                                                9
        Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 10 of 23




17. In most of these examples from Ohio to three of the four cases just described the FBI

withheld complete or partial documents claiming law enforcement exemptions. And many of

these cases described, if not all, that the FBI failed to act on extremely important information.

This is an ongoing pattern and if officials allow informants to commit violent crimes, ignore

willing witnesses or law enforcement whistleblowers because it exposes the FBI’s own failure

then you have a systemic pattern that needs to be addressed and meticulously examined by the

courts when the defendants shield themselves under law enforcement exemptions claims and

withhold documents and materials.


18. CLEMENTE fails to see how the FBI has any ongoing investigation without speaking to willing

witnesses. Some of these witnesses possess physical evidence in potential drug and human

trafficking cases that claimed lives. Many of these witnesses are adamant to not speak with any

state or local law enforcement citing concerns with corruption and that the cases involve

federal crimes. In this disturbing pattern it continues to appear on a repeated basis that the FBI

and others mentioned herein may be protecting those who are committing the crimes.


19. There were more deaths in each of these cases or harm to victims than there was benefit of

ANY prosecution. The prosecutions from each of these cases appear minimal if any. CLEMENTE

has addressed these concerns before for other law enforcement officials whose information

was also dismissed after it was brought to what CLEMENTE terms as “the clean-up crew” of

Angela L. Byers a former FBI SAC for the Cincinnati Division of the FBI and the former head of

the INSD Division of the FBI. BYERS was the Special Agent in Charge (SAC) when allegations of

criminal activity was reported on EPSTEIN.



                                                10
          Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 11 of 23




20. CLEMENTE spent years gathering information on top echelon informants such as Gregory

Scarpa Sr. and Frank Sparaco. She also addressed criminal activity committed by James J. Bulger

who committed violent crimes while having an ongoing relationship with the FBI. SCARPA SR.

was directed to pay taxes on the money that he received from his earnings with the FBI but

didn’t.


21. In the cases of SCARPA SR. and SPARACO and what appear to be the cases of EPSTEIN AND

MOORE few solid convictions have taken place based on their “work” for the FBI versus the

damage that has been caused with 100’s of victims who were irreversibly harmed. The

foregoing facts violate the standards for meeting the law enforcement threshold under

exemption 7E. Pratt D. Webster 673 Fed 2d 408 (D.C. Cir. 1982) Pratt construed exemption for

law enforcement purposes 7 “compiled for law enforcement purposes” threshold a manner

very deferential to law enforcement agencies. However, there is a critical distinction between

Pratt and this case. In Pratt, the FBI cited a memo explaining its COINTELPRO program against

the black power party which listed five goals of the program on the basis of these professed

goals Pratt ruled the FBI had submitted sufficient evidence to receive protection from

disclosure under Exemption 7 but one of the goals was to “prevent violence on the part of the

Black Nationalist Groups” Id at 422. In the cited Clemente case Lesar argued, “the activities of…

the FBI in this case were not designed to prevent violence, they fostered it.” Oral argument

transcript at 4.


In John Doe agency the John Doe Corp., 495 U.S. 146 (1992) the Supreme Court construed the

exemption 7 threshold in a manner in which, “recognized the balance stricken by congress

between the public interest in greater access to information and the Government’s need to

                                               11
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 12 of 23




protect certain kinds of information from disclosure and supported by the FOIA’s legislative

history. Id. at 146, citing PP. 153-158


Three justices dissented. Although the court stated that it had applied the “plain meaning rule”

and narrowly construed the exemption 7 threshold, Justice Scalia was sharply critical “narrow

construction of an exemption means if anything, construing ambiguous language… in such

fashion that the exemption does not apply” Id. at 161 (Scalia dissenting). He noted that Roget’s

Thesaurus of Synonyms and Antonyms include “complied in the following list of synonyms”

compose, constitute, form, make; make up, fill up, build up; weave, construct, fabricate;

compile; write, draw; set up (printing; enter into the composition of, etc. (be a component).

“Roget’s Thesaurus 13 U.S. (Roget Component). “Roget’s Thesaurus 13 U.S. Roget REV. 1972).


22. The regime that the court’s interpretation establishes lends itself to abuse so readily that it

is unlikely to have been intended. Id at 61


23. It is clear that the abuses detailed by CLEMENTE above were intended.


24. The efforts that CLEMENTE and others have made to obtain critical information from the

FBI about these relationships have not been accommodated. In fact, the FBI is wrongly claiming

exemptions for “law enforcement purposes.” In this case, the Exemption 7 threshold does not

apply because the FBI has significant involvement in the complicity – conspiracy (or ongoing

criminal enterprise). Therefore, the government must release the records sought because

disclosure is in the public interest. And to hold those in government service accountable not

simply continue to hide under the law enforcement exemption. It is the role of the Freedom of




                                                 12
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 13 of 23




Information and other disclosure acts to hold the government accountable rather than

sanctioning such abuses.


25. Here the FBI has failed to meet the burden imposed upon it to justify non-disclosure in light

of the circumstances set forth above. In addition, in this case the activities detailed above

suggest a grandiose scheme to use the FBI’s top echelon informant program to violate the

rights of victims on a colossal scale. The evidence of a long-standing pattern of abuse is

sufficient for the court to find that the balance of interest tilts heavily in favor of disclosure.


26. In Clemente v. FBI Civ. No. 13-cv-108 (TFH) CLEMENTE expressed similar issues that the

records sought related to an issue of national importance specifically the pervasive corruption

with top echelon informants. The records sought in this lawsuit identify the FBI’s collaboration

with high ranking informants who were involved in dangerous activities. These activities

infringed upon the life and liberty of victims that were caused irreversible harm and, in some

cases, included their death.


27. U.S. District Judge Thomas Hogan’s decision filed January 27, 2014 stated, “CLEMENTE, has

studied these issues for the past ten years and her knowledge of the facts and the major

players make her a valuable resource for law enforcement and others investigating alleged

corruption. Clemente also represents persons whose family members were victims of Scarpa’s

alleged victims in pending legal cases.” In this case the evidence of abuse is even stronger.

CLEMENTE is assisting many victims’ families towards prosecuting the perpetrators and holding

accountable those officials who were complicit in several of these cases mentioned.




                                                  13
           Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 14 of 23




28. CLEMENTE seeks records that are being withheld by those she alleges may be complicit in

these crimes. CLEMENTE offered physical evidence of a discussion about a homicide victim from

Ohio. The victim had alleged ties to a defense attorney who is currently under investigation and

has previously been under federal investigation for allegations of human trafficking and white

slavery.


29. Clemente has offered to provide authorities with information that was related to other

possible criminal activity of an official in public office who was under investigation at the time

that he allegedly used a computer that appears to have incriminating evidence. Upon

information and belief, the DOJ has not addressed or taken possession of this evidence.


                                             COUNT 1-


30. Plaintiff realleges the allegations set forth in paragraphs 1-29 above.


31. By letter dated January 22, 2020 Plaintiff and three attorney’s submitted a request to FBI

Headquarters (“FBIHQ”) for any informant files, records or materials on or pertaining to Jeffrey

Epstein, including but not limited to any informant file or Top Echelon (TE) informant file,

Confidential Human Source (CHS) Reporting documents, and any Federal Central Inmate

Monitoring System (CIMS) records wherever they may be located or filed and in whatever form

or format they may be maintained. See Exhibit 1.


32. By January 31, 2020 FBIHQ acknowledged receipt of Plaintiff’s request and assigned it FOIPA

No. 1115387 and administratively closed it citing that the records that CLEMENTE sought were

exempt from disclosure pursuant to 5 U.S.C. §552(b)(7)(A). The FBI also explained that some of

the records that Plaintiff sought have been released and are on the FBI’s FOIA Library (The

                                                 14
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 15 of 23




Vault). And finally, the cited other portions were sent to the Department of Justice with respect

to other records they would neither confirm nor deny whether they existed. See Exhibit 2.


33. Plaintiff’s request is limited to the first 500 pages falling within the identified categories

with some additional modifications:


(a) All warrants or drafts of warrants based in whole or in part on information submitted or

provided by Mr. Epstein, including all information submitted by Epstein which was used to

support warrants or drafts of warrants based on information provided by him. These records

are of particular interest because Mr. Epstein was identified as cooperating with the FBI in an

FBI document dated 9/18/08 on a child prostitution and forfeiture case against him. In this

document the case agent advised that no federal prosecution would occur as long as Epstein

continued to uphold his agreement.


(b) Any and all information related to Mr. Epstein in which the FBI identified an associate of Mr.

Epstein’s criminal activities or his criminal enterprise. Please include in those records where

identification was made of a victim or an associate or recruiter of Mr. Epstein’s that left from,

or were taken to, ANY locations in Kentucky, New Jersey, Ohio, or Palm Beach, Florida. Please

also include records identifying what geographical areas the victims, criminal targets, or

Epstein’s associates were from, such as the counties, cities, towns, suburbs, and any

unincorporated communities’ name.


(c) Please also identify and release all records in the files that mention criminal targets or

associates of Epstein that held positions in public office or were identified as attorneys or

judges located in the state of Ohio.

                                                  15
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 16 of 23




(d). All records pertaining to or referencing Portsmouth, Ohio Attorney Michael Mearan. Also

include records pertaining to or referencing William Marshall or Mark Eubanks.


(e). All records in any informant file in chronological sequence, commencing with the present

year 2020 through to the earliest date.


(f). All records that has FBI employee Angela L. Byers name, or codename, or signature, or

initials on them pertaining to any Epstein investigation related to Ohio or mentioning Ohio,

New York, New Jersey, or Palm Beach, Florida. Many cases that CLEMENTE, and law

enforcement officials, have requested the FBI to investigate related to FBI informants and their

handlers’ informant practices were regularly dismissed by Angela L. Byers and the offices in

which she was employed.


Angela L. Byers’ former office was located in Cincinnati, where she was a Special Agent in

Charge (SAC). At the time, she was a SAC over one of the FBI agents and a BCI agent that the

DOJ IG’s office submitted for investigation to the FBI’s INSD division (a division in which she had

previously been employed) for further investigation. But upon information and belief not one

witness (including law enforcement whistleblowers) that agreed to cooperate with the FBI

officials, was contacted by the FBI.


(g) All records pertaining to Epstein victims associated in any way with Ohio or pertaining to

Ohio, Kentucky or New Jersey that were taken to Palm Beach, Florida or were brought from

Palm Beach, Florida to other states or countries including which states or countries the victims

were brought to by Epstein or his associates.


                                                16
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 17 of 23




(h) All records pertaining to any FBI internal investigations related to Epstein, or Epstein and

Ohio, whether located in the FBI Inspection Division (FBI-INSD), National and Transnational

Organized Crime section, Office of Professional Responsibility, Public Corruption Division, Units,

or Offices, Violent Crime Divisions, FBI Cincinnati Field Division (White Slave Trafficking

investigation) FBI Cincinnati Field Division Human trafficking investigations, FBI Detroit Field

Division Extortion Investigation, FBI Cincinnati Field Division Mexican Drug Trafficking

Organization investigation files, FBI Cincinnati Field Division Violent Gang investigation or DEA

Cincinnati Resident Office Investigation referrals to the FBI; and also FBI civil litigation division

files or records of any kind whatsoever, and Counter-Intelligence Sections.


34. The requested material is important because, during Clemente’s investigation in Ohio, both

on and after the television series on Spike had ended and through to the present date, several

attorneys and CLEMENTE has communicated with senior agents at the Department of Justice

Office of Inspector General. During these communications they provided information related, in

part, to corruption and a human and drug trafficking ring that involves girls that were being

trafficked from or were recruited from Ohio and Kentucky and were taken to Palm Beach,

Florida and other areas of Ohio, New Jersey and other states.


35. Concerns involved are related to informant[s] who have admitted either a direct role or

knowledge of alleged perpetrators participation in at least two homicides. One of the

mentioned murder victims is still missing. The woman that is still missing was a client of a

defense attorney who was and currently is the subject of an interstate human and drug

trafficking investigation in which the DEA had previously provided to and referred to the FBI


                                                  17
          Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 18 of 23




that included trafficking females to Palm Beach, Florida, New Jersey and other states

throughout the U.S. and recently the local and state authorities BCI&I raided the subjects office.

https://www.cincinnati.com/in-depth/news/2019/03/21/sex-trafficking-trapped-and-

trafficked-portsmouth-ohio/2839816002/,

https://www.usatoday.com/story/news/investigations/2020/03/26/michael-mearan-

portsmouth-ohio-detained-home-searched/5082518002/)


36. One of the many persons identified in the DEA document as being part of the

“Eubanks/Mearan organization” has explained that she/he would meet with the defense

attorney in Columbus with guys from out of state. Some of the girls were from Portsmouth,

Chillicothe, and Columbus, Ohio and that the defense attorney was always eager to obtain

company to go with him and his buddies to Palm Beach. 1


37. Aside from the DEA referral, in 2017 the Department of Justice Office of Inspector General

received from the Senate Judiciary’s office and CLEMENTE direct information about this and

other concerns related to alleged public corruption with Ohio that was directed to the FBI’s

INSD Division for further investigation.


38. CLEMENTE and her colleagues (including multiple attorneys) were then referred to the U.S.

Attorney’s Office for the Southern District of Ohio over concerns related to the public

corruption aspect, which included information on an FBI agent, a State of Ohio Bureau of




1
  This was a sealed DEA warrant application that was made public information by Cincinnati Enquirer on 3/21/19
and again by USA today in the same year. https://www.cincinnati.com/in-depth/news/2019/03/21/sex-trafficking-
trapped-and-trafficked-portsmouth-ohio/2839816002/

                                                      18
        Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 19 of 23




Criminal Investigation Agent (who worked on the federal task force), a lead detective on a

federal task force for murdered and missing women, and an attorney and a judge. The judge

has since been suspended in a separate matter, and is now retired. (https://www.portsmouth-

dailytimes.com/news/48590/ohio-supreme-court-denies-marshalls-appeal). The defense

attorney is currently under an investigation involving human trafficking and other major crimes.

https://www.cincinnati.com/story/news/your-watchdog/2020/03/25/michael-mearan-

detained-home-searched/2443837001/).


39. The detective on the federal task force has been removed from his position with the

federal authorities and thereafter abruptly resigned from his position with the Sheriff’s Office of

Ross County, Ohio, which he was employed by while working on the federal task force. See

Attachment 2 Supra


40. A detective who, on information and belief, possessed a fictitious New Jersey ID, was also

under both state/federal investigation and has since retired in 2019. The records that

CLEMENTE is requesting here will shed light on the government operations that are flawed in

which appears to have essentially provided a ripe opportunity for more victims to be victimized

and sexually exploited by informant[s], and those who hold a position in public office in which

these victims and their communities were reliant upon for their safety and the proper

application of the law.


41. Moreover, one local low-level informant was willing to provide the location of the body of a

woman who remains missing, but the Ohio Bureau of Criminal Investigation Agent who was on



                                                19
          Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 20 of 23




the federal task force and the FBI Agent chose not to address the informant’s information. He

was an admitted participant in the woman’s homicide.


42. The lead detective on the case mentioned above was the detective that was also on the

federal task force with the FBI and BCI Agent mentioned above. He has since resigned from his

position after the discovery of alleged misconduct related directly to him.


43. At least one of the missing victims was a client of the defense attorney who was under

investigation for interstate human trafficking of women to Palm Beach, Florida and other

states.


44. Upon information and belief these documents may shed light on the FBI’s failures to protect

murdered and missing women in Ohio, and those trafficked to Palm Beach, Florida, New Jersey

and other states.


45. One of Jeffrey Epstein’s victims reported that she was taken to one of his (Epstein’s)

associates homes, in Ohio, and assaulted there. A lawsuit is pending on this issue.

https://myfox28columbus.com/news/local/wexner-spokesperson-says-ties-have-been-severed-

with-epstein-for-more-than-a-decade


46. Plaintiff further demands that her request be placed in the “short hit queue” by the FBI.


47. Plaintiff has exhausted her administrative remedies.


48. Plaintiff has a legal right under the FOIA to obtain the information she seeks, and there is no

legal basis for the FBI’s denial of said right.

                                                  20
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 21 of 23




                                       COUNT 11- FEE WAIVER


49. Plaintiff realleges the allegations set forth in Paragraphs 1-48 above.


50. By letter dated January 22, 2020 Plaintiff requested a public interest fee waiver pursuant to

5 U.S.C. §552 (a) (4) (A) (iii). In her application for a fee waiver, plaintiff states that the

disclosure of the information she seeks will shed significant light on government operations and

or activities, including on such matters as (a) The FBI’s knowledge about Epstein’s criminal

activities while he was serving as an FBI informant; (b) the extent to which Epstein’s

relationship to the FBI corrupted the system of Justice; (c) how many victims were identified

after the FBI chose to not prosecute Epstein in 2008; (d) whether Epstein was working and

conspiring with others in public office who facilitated his conduct, by among other things,

contacting victims and scheduling or facilitating sexual encounters with Epstein or his associates

(some of whom are or may currently be under state and federal investigation in geographical

areas such as Scioto, Ross, and Franklin Counties, Ohio), especially as related to interstate

human trafficking and murder.


51. CLEMENTE has been investigating and has been in direct communication with the U.S.

Attorney’s Office Southern District of Ohio where CLEMENTE was directed after the DOJ IG’s

office referred some of these cases over to the FBI’s Internal Investigations Section for review.

Upon information and belief none of the witnesses as stated earlier in this complaint were

interviewed by the FBI.




                                                   21
         Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 22 of 23




52. Plaintiff further states in her fee waiver application that she is capable of disseminating the

information obtained to the public through various prominent members of the news media,

who have already indicated interest in this lawsuit and the disclosure of any records obtained

as a result of the suit.


53. Plaintiff requests a public interest fee waiver pursuant to 5 U.S.C. §552(a)(4)(3)(iii). She is

entitled to such a waiver and was previously awarded a fee waiver for records pertaining to

such matters. See Clemente v. F.B.I., 741 F.Supp.2d 64, 74-77 (D.D.C. 2010)


54. Plaintiff is entitled to a waiver of search fees and copying costs, and there is no legal basis

for the denial of said right.


        WHEREFORE, Plaintiff prays that this Court:


        1) Order defendants to make the requested information promptly available to her;

        2) Order defendants to grant plaintiff a waiver of search fees and copying costs pursuant
to 5 U.S.C. §552 (a)(4)(A)(iii);


        3) Order defendants to conduct a thorough search for all responsive records;


        4) Order defendants to provide plaintiff a Vaughn index inventorying all responsive
records and itemizing and justifying all withholdings;


        5) Order defendants to expedite this action in every way pursuant to 5 U.S.C. §552 and
28 U.S.C. §1657;


        6) Order defendants to place Plaintiff’s request in the “short hit” queue;




                                                  22
           Case 1:20-cv-01527-TNM Document 1 Filed 06/10/20 Page 23 of 23




       7) Award Plaintiff reasonable costs and attorney’s fees as provided in 5 U.S.C.
§552(a)(4)(E) and/or 28 U.S.C. §2412(d); and

       8) In the event that this court orders any information by Plaintiff’s request withheld the
court shall order that such information be preserved until such time as it becomes available to
the public by law; and that the government shall notify Plaintiff or her heir or successor or
asignee of its intent of the forthcoming disclosure of such information 10 days prior to its
release.


       9) Grant such other and further relief as the Court may deem just and proper.



                                                     Respectfully Submitted,
                                                                                                    Type text here




                                                     Angela Clemente




                                                     _______________________________
                                                        Attorney, James H. Lesar #114413
                                                              930 Wayne Ave., Unit 1111
                                                                  Silver Spring, MD 20910
                                                                   Phone: (301) 328-5920
                                                               Email: jhlesar@gmail.com




Dated: June 9, 2020




                                                23
